Title: To George Washington from Major General Alexander McDougall, 11 June 1779
From: McDougall, Alexander
To: Washington, George


        
          Buds Higlands [N.Y.] 11th June 1779
        
        I have considered the Subject on which you were pleased to ask my opinion. It is indeed a very Complex one. The movements of the Enemy may be So various, that its imposible to provide against them. The Post he has now taken is So near West Point, that while we consider it as a first object, we cannot with Safety move from it should the Enemy make excurtions East or West, unless we should be better assertained of the Strength, he leaves on the Points, than there is a prospect of obtaining If I advance below the high Lands, to cover the Country, he may move on the River, take Post on the High Lands cut off my Communication for Supplies on this Side, and get between me and the Stores. If this danger did not attend Such a movement on this Side it would be extreamly difficult to get our Bread transportd thro’ the High Lands; as Sixteen miles of the route is very illy Suplied with grass & will soon be exhausted. If I retire above the High lands, the Enemy will posess himself of the Strong ground on this Side in the Vicinety of the Forts; and render it impracticable for me to dislodge him. There are two Capital roads Leading up the Country on this Side thro the High Lands, beside a third passable for light Troops, near my left, and comes in two miles above Fish Kill. one of the Former is the Common Post Road; and Branches at the Village passes up to Wm Danfords along the River near Robisons above Fort Constitution to a point your Excellency noted from the Hills on the west Side; on which Cannon may be placed, to annoy our water Communication above. Col. Gouvion has inspected this Road & thinks it practicable for Cannon. This Road must be well defended for obvious

reasons; and So must the Post Road to Fish Kill, or the Troops Posted on the former will be taken in rear. It will therefore be Necessary for me to divide my Force. The Consequence of this is too apparent to require any further detail. If the Troops on the Fish-Kill Road are obliged to retire, those on the Road to Danfords, will be lost, as their retreat will be cut off; and if the Latter are oblige to give way. The Enemy will be poss[ess]ed of that important road; and soon take Post on the Heights in the rear; So that all Communication on this Side with West Point will be at an End. These are the dangers which we are exposed to, on this Side. And as the Enemy van is but Fourteen miles from me; the Militia cannot Posibly be Collected in time to my aid. nor Can I hope for any from your Excellency in Season. If I am obliged to retire from the Communication with west point, its hard to Say what will be the Consequence. I do not think I have force suffecient to Stop the Enemy, till the Militia comes in; which induces me to wish for a reinforcement. Add to all this, the Embarassment which Your Excellency will perceive I must be under with the Stores continually called for in my rear, if a misfortune should happen on this Side. And Should the Enemy make a movement to my left, to intercept our Provissions and destroy the Stores, the Perplexity Between those objects and the attention to west Point, would be very great. In short, as he can keep up an appearance to attack our works, by his being So near us, he can keep us in Suspence and do infinite Mischief to the Country. your Excellency is better acquainted with the Ground on the west Side than I am. And the difficulties which arise from it. If you take the nearest Position to prevent the Enemy drawing a line of Circumvalation round the works, it will be too remote to give Succour on this Side; if he should make a Principal movement to my left against our Stores and Provission. I am therefore inclined to be of opinion, that a Position at new windsor and murders Creek, would best answer the objects of giving Succour on both Sides of the River. The Enemy will not attempt a movement towards Phi[ladelphi]a unless he gets Possesion of our works—If he fails in this our Communication will be opened to follow him. I own my apprehentions are great on account of Forage, whatever Position is taken near the mountains. All the deserters agree, in opinion that the works are the Enemies object. The last who came out from Verplanks Point was yesterday. He says General Clinton went to Newyork the day before. And that Genl Vaugh[an] Commands at the Point. They have but few Tents Pitched. The want of Fresh intelligence a Cross the River is among our difficulties. Inclosed is a return of our Strength here and at West Point. It is lessen’d on this Side by many unavoiadable Small Guards. I take the Liberty also to inclose the State of west chester County. I am

doubtfull of the Propriety of having much Provission On the River, as in case of accident it will be lost; or out of our reach. I have the Honor be, Your Excellency most Hble Servant.
      